Citation Nr: 1115316	
Decision Date: 04/19/11    Archive Date: 05/04/11

DOCKET NO.  04-43 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of cold injuries to all extremities.  

2.  Entitlement to service connection for peripheral vascular disease of all extremities secondary to cold injuries.  

3.  Entitlement to service connection for peripheral neuropathy of all extremities as secondary to cold injuries.  

4.  Entitlement to service connection for headaches secondary to cold injuries. 

5.  Entitlement to service connection for vertigo with dizziness and nausea secondary to cold injuries.

6.  Entitlement to service connection for tinea pedis secondary to cold injuries.  

7.  Entitlement to service connection for onychomycosis secondary to cold injuries.  

8.  Entitlement to service connection for sinusitis also claimed as allergic rhinitis, to include as secondary to cold injuries.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from October 1954 to October 1957.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions, dated in October 2001 and in September 2004, of a Department of Veterans' Affairs (VA), Regional Office (RO).

On the claim of service connection for sinusitis, also claimed as allergic rhinitis, in a rating decision in October 2001, the RO denied the claim and the Veteran filed a timely notice of disagreement in May 2002.  The RO issued a statement of the case in May 2003.  In August 2003, the Veteran submitted a statement, which the Board construes as intent to perfect the appeal of the claim.  Therefore, the Board finds that an appeal for service connection for sinusitis, also claimed as allergic rhinitis, is properly before the Board.

In a written statement in December 2004, the Veteran, in accordance with 38 C.F.R. § 20.204(b), withdrew from appeal his claim for an increased rating for bilateral hearing loss. 

In July 2009 the Board remanded the matter for further development.  Unfortunately, review of the record reveals that additional development is warranted.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he was stationed in South Korea during the harshest winter ever recorded between 1955 and 1956.  

In April 2004, the Joint Services Records Research Center (JSRRC) advised that the Veteran's personnel file had been destroyed by a fire and could not be reconstructed.  Although a copy of the Veteran's DD-214 is in the claims file, it is mostly illegible.  Nonetheless, it is clear that the Veteran served in the U. S. Army and had over 2 years of foreign service.  

Although the evidence shows that the RO made a request to the JSRRC to research the Veteran's unit history, the JSRRC only confirmed that the 3rd Engineer Battalion was stationed in Korea beginning in January 1954.  

In July 2009 the Board remanded the matter for the unit history and Lessons Learned of Headquarters and Service Company, 3rd Engineer Battalion (C), for the time periods February 1955 to August 1956, and November 1956 to October 1957.  While the JSRRC advised that morning reports were unavailable, JSRRC did not did not address whether the unit history or Lessons Learned were unavailable. 






Whereas here, the service treatment records are unavailable, and as VA will make as many requests as necessary to obtain relevant federal records unless it is determined that the records do not exist or that further attempts to obtain the records would be futile under 38 C.F.R. § 3.159(c)(2), the case is REMANDED for the following action. 

1.  Request from the service department or other appropriate federal custodian of records any service treatment records or service personnel records related to the Veteran's U.S. Army Reserve service from November 10, 1957, to September 30, 1962.  If the records do not exist or that further efforts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

2.  Request from the service department or other appropriate federal custodian of records the unit history and lessons learned of Headquarters and Service Company, 3rd Engineer Battalion (C) in Korea, from February 1955 to August 1956 and from November 1956 to October 1957.  If the records do not exist or that further efforts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

3.  After the above development is completed, adjudicate the claims.  If any decision remains adverse to the Veteran, furnish him and his representative a supplemental statement of the case and return the case to the Board. 







The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


